     Case 2:20-cv-00452-KJM-KJN Document 10 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES E. BOWERS,                                  No. 2:20-cv-0452 KJN P
12                      Petitioner,
13          v.                                         ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14   THOMPSON, Warden,
15                      Respondent.
16

17          By order filed July 26, 2021, petitioner was ordered to show cause, within thirty days, for

18   his failure to keep the court apprised of his current address as required by Local Rule 182(f).

19   Petitioner was advised that the undersigned would recommend that this action be dismissed for

20   failure to prosecute if petitioner failed to respond to such order within 21 days. (ECF No. 8.) The

21   order was served on petitioner at his address of record, as well as at RRM New York, the address

22   listed for him on the Bureau of Prisons inmate locator. 1 The twenty-one day period expired on

23   August 16, 2021, and petitioner has not shown cause or otherwise responded to the court’s order. 2

24
     1
       The Court may take judicial notice of public records available on online inmate locators. See
25   United States v. Basher, 629 F.3d 1161, 1165 (9th Cir. 2011) (taking judicial notice of Bureau of
26   Prisons’ inmate locator available to the public); see also Foley v. Martz, 2018 WL 5111998, at *1
     (S.D. Cal. Oct. 19, 2018) (taking judicial notice of CDCR’s inmate locator).
27
     2
       On August 2, 2021, the order addressed to petitioner’s address of record was returned by the
28   postal service marked “no longer here.” The order served on petitioner at RRM New York has
                                                    1
     Case 2:20-cv-00452-KJM-KJN Document 10 Filed 08/26/21 Page 2 of 2


 1             IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court shall serve these findings and recommendations on petitioner at

 3                  his address of record and at the following address: RRM New York, 100 29th Street,

 4                  Brooklyn, NY, 11232;

 5             2. The Clerk of the Court is directed to assign a district judge to this case; and

 6             Further, IT IS RECOMMENDED that this action be dismissed for failure to prosecute

 7   without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 8             These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be filed and served within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: August 25, 2021

17

18
     /bowe0452.fsc.hab
19

20

21

22

23

24

25

26

27

28   not been returned.
                                                         2
